DETAILED ACTION
This office action is in response to the amendment filed on January 20, 2022. Claims 1 and 3-21 remain pending in the application and have been fully examined. Applicant's request for reconsideration of the last Office action is persuasive therefore that action is hereby withdrawn and a new rejection is provided and discussed in further detail below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of hair collector supports that extend away from the upper housing…” (as in claim 11), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: a set of hair collecting elements…configured to create a balling or aggregating effect… in claims 1, 20 and 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The examiner notes that paragraph 47 of applicant’s PG-PUB discloses the corresponding structure of the hair collecting elements as being the following: “It will be understood that the term unidirectional oriented fibers refers to a group of fibers in which a majority of the fibers have the same general alignment and the same general orientation and further that there may be some variation in the alignment and orientation of the fibers naturally and/or due to manufacturing processes.” Thus, any fiber or group of fibers which have the same “general” (because some variation of alignment and orientation is included, see bold underlined portion 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9, discloses that, “the upper housing includes indentations at a forward end, opposite the conduit, the indentations adapted to form a grip for fingers of a user.” However, it is unclear which conduit is being referred to. Is it the first conduit or the second conduit? In order to expedite prosecution, the examiner has interpreted the conduit as being the second conduit
Claim 10, discloses that, “that the upper housing is a two-piece body including a first portion and a second portion mounted together via a catch located on a first portion of the two-piece body and a latch, adapted to be received by the catch, on a second portion of the two-piece body”. However, it is unclear the second recitation of a first portion is the same as first recitation of a first portion. In order to expedite prosecution, the examiner has interpreted this claim as disclosing; “that the upper housing is a two-piece body including a first portion and a second portion mounted together via a catch located on the first portion of the two-piece body and a latch, adapted to be received by the catch, on the second portion of the two-piece body”. However, clarification is respectfully requested.
Claim 11, discloses that, “a plurality of hair collector supports that extend away from the upper housing…” However, it is unclear what structure forms these hair collector supports. Paragraph 105 of applicant’s PG-PUB discloses the hair collector supports but fails to properly describe what structure forms these elements. Are they formed form side portions (1062) in Figure 14b? In order to expedite prosecution, the examiner has interpreted the limitation of the “hair collector supports” as merely being the base of which the hair collecting elements are attached.  However, clarification is respectfully requested.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1, 3, 4, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matousek et al. (2005/0076468).

In reference to claim 1, Matousek et al. disclose an accessory tool (as shown in Figures 10-10a), comprising: a main housing assembly (formed from upper and lower housing portions, see figure below) defining an underside (see figure below) having an outer periphery (see figure below), wherein the main housing assembly comprises an upper housing (see figure below) and a lower housing (see figure below but is formed at 20”) that is at least one of freely rotatably coupled to the upper housing or indexably rotatably coupled to the upper housing (see paragraphs 24, 48 and 54 and Figure 7-8), a suction nozzle (at 126 as shown in Figure 5 but is formed similarly within element 20”, see paragraph 54) provided on an interior portion of the underside (Figure 5), a conduit (32, Figure 1) provided with the main housing assembly and adapted to be connected to a suction source (10, see paragraph 33) remote from the main housing assembly (Figure 1), the suction source adapted for generating a working air flow from the suction nozzle through the main housing assembly to the conduit (see paragraph 33), and a set of hair collecting elements (166) provided on the underside between the suction nozzle and the outer periphery (see figure below), the set of hair collecting elements configured to create a balling or aggregating effect of removed hair from a surface to be cleaned during use to agglomerate the removed hair into a ball-shaped cluster and move the removed hair towards the suction nozzle because the set of hair collecting elements are formed as a group of fibers (paragraph 54) which have the same “general” alignment extending along a length of the suction nozzle” Figure 10) and orientation (because they all are oriented downward, Figure 10a) thereby meeting the corresponding structure as described in paragraph 47 of applicant’s PG-PUB.  Since, the hair collecting elements correspond to the structure as described in the specification and/or are equivalent thereto, the hair collecting elements will also create a balling or aggregating effect of removed hair from a surface to be cleaned during use to agglomerate the removed hair into a ball-shaped cluster and move the removed hair towards the suction nozzle. 
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Underside)][AltContent: textbox (Outer periphery)][AltContent: arrow][AltContent: textbox (Lower housing)][AltContent: arrow][AltContent: textbox (Upper housing)][AltContent: arrow]
    PNG
    media_image1.png
    256
    355
    media_image1.png
    Greyscale

[AltContent: textbox (Hair collecting elements provided on the underside between the suction nozzle and the outer periphery)][AltContent: textbox (Suction nozzle)]


In reference to claim 3, Matousek et al. disclose that the lower housing (20”) further comprises a first conduit (see figure below or more clearly shown in Figure 3 at 82) and the upper housing (see figure above) further comprises a second conduit (see figure below or more clearly shown in Figure 3 at 100) and wherein the first conduit is rotatably or the second conduit is rotatably received within the first conduit (see Figure 5).
[AltContent: arrow][AltContent: textbox (First conduit)][AltContent: textbox (Second conduit)][AltContent: arrow]
    PNG
    media_image1.png
    256
    355
    media_image1.png
    Greyscale

In reference to claim 4, Matousek et al. disclose that one of the first conduit or the second conduit includes a flange (at 102, see Figure 5) and an other of the first conduit or the second conduit includes at least one interior recess  (i.e. within 82) that receives the flange (Figure 5). 

In reference to claim 9, As Best Understood, Matousek et al. disclose that the upper housing includes indentations (see figure below showing indentations/cuts/notches on right and left sides and note; the term “indentation” is defined according to www.dictionary.com as being; “a cut, notch or deep recess” and since the definition has bene met the limitations of the claim are also met) at a forward end, opposite the second conduit (100), the indentations adapted to form a grip for fingers of a user (see figure below).

[AltContent: textbox (Forward end)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Indentation on left side)][AltContent: textbox (Indentation on right side)][AltContent: arrow]
    PNG
    media_image2.png
    356
    475
    media_image2.png
    Greyscale


In reference to claim 10, As Best Understood, Matousek et al. disclose that the upper housing is a two-piece body including a first portion (at 44) and a second portion (50, Figure 1) mounted together via a catch (i.e. formed as the opening receiving element 39 therein, Figure 3) located on the first portion of the two-piece body and a latch (39), adapted to be received by the catch, on the second portion of the two-piece body (Figure 3). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13, 16, 18 and 20 are rejected As Best Understood, under 35 U.S.C. 103 as being unpatentable over Matousek et al. (2005/0076468) in view of Dyson (GB2470444, previously cited).

In reference to claim 11, As Best Understood, Matousek et al. disclose the claimed invention as previously mentioned above, but lack, lower housing further comprises a contoured lower body with the underside having a plurality of hair collector supports that extend away from the upper housing and a channel located between two adjacent of the plurality of hair collector supports. However, Dyson teaches that it is old and well known in the art at the time the invention was made to provide an accessory tool (Figures 2 and 3) with a lower housing (22) comprising a contoured lower body with an underside (20, Figure 3) having a plurality of hair collector supports (19) that extend away (at least by the thickness, see Figure 3) from an upper housing (32) and a channel located between two adjacent (i.e. left and right) of the plurality of hair collector supports (see figure below). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Matousek et al., with the known technique of using the plurality of hair collector supports and the channel, as taught by Dyson, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively supports the hair collecting elements between a deployed position and a retracted position thereby more effectively removing hair or other matter which had become entangled.  
[AltContent: textbox (Channel)][AltContent: connector][AltContent: arrow]
    PNG
    media_image3.png
    306
    410
    media_image3.png
    Greyscale

In reference to claim 12, Dyson shows an upper side of the contoured lower body is a relief (within 20) of a profile on the underside (see Figures 1-5). 

In reference to claims 13 and 16, Dyson shows the underside includes a set of channels formed in the underside and extending from the outer periphery to the suction nozzle (see figure below). 
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (Set of Channels)][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    306
    410
    media_image3.png
    Greyscale

In reference to claim 18, Dyson shows an underside (24) can be formed with a domed profile that is sloped from a suction nozzle (52) that is centrally located to the outer periphery (Figure 6). 
extending along a length of the suction nozzle” Figure 10) and orientation (because they all are oriented downward, Figure 10a) thereby meeting the corresponding structure as described in paragraph 47 structure as described in the specification and/or are equivalent thereto, the hair collecting elements will also liberate hair from the surface to be cleaned, collect the hair, ball up or accumulate the hair, and then release the hair}, and includes an airflow pathway (see Figure showing pathway extending from suction nozzle B to suction source A), through the suction nozzle and main housing assembly to the conduit, wherein the accumulated released hair is automatically ingested under suction provided by the suction source (paragraph 33), but lack, a set of channels formed in the underside and extending from the outer periphery to the suction nozzle. However, Dyson shows that it is old and well known in the art at the time the invention was made to provide an accessory tool (Figures 2 and 3) with set of channels formed in an underside (24) and extending from the outer periphery to the suction nozzle (see annotated figure on page 14 above). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the suction nozzle, of Matousek et al., with the known technique providing a suction nozzle that includes the set of channels, as taught by Dyson, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile nozzle having increased air flow that more effectively conveys the air flow from the suction nozzle towards the suction device thereby more effectively removing hair from the surface being cleaned. 

	




Claim 19, is rejected under 35 U.S.C. 103 as being unpatentable over Matousek et al. (2005/0076468) in view of Krebs (2012/0110775). 

In reference to claim 19, Matousek et al. disclose the claimed invention as previously mentioned above, but lack specifically disclosing, that the bristle tufts/hair collecting elements are formed from at least one of a directional fabric or an elastomeric material. However, Krebs teaches that it is old and well known in the art at the time the invention was made to form bristle tufts/hair collecting elements (91) from at least one of a directional fabric or an elastomeric material (paragraph 43). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the material of bristle tufts/hair collecting elements, of Matousek et al., with the known technique of forming bristle tufts/hair collecting elements from at least one of a directional fabric or an elastomeric material, as taught by Krebs, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having bristle tufts/hair collecting elements that are more flexible thereby preventing any unwanted failure or breakage and which also enhances the contact and agitation of the surface being cleaned thereby more effectively removing material during normal operation.  
Allowable Subject Matter
Claims 8 (which depends from 21) and 21 are allowed.
Claims 5-7, 14, 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance: The present invention pertains to an accessary tool. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing; a main housing with… one of the first conduit or the second conduit includes a set of flexible fingers with a flange located on the set of flexible fingers and an other of the first conduit or the second conduit includes at least one interior recess that receives the flange, together in combination with the rest of the limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723